19-01294-scc   Doc 43-3   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 1
                                   Pg 1 of 3




                      EXHIBIT 1
             19-01294-scc       Doc 43-3       Filed 10/10/19 Entered 10/10/19 14:34:01                  Exhibit 1
                                                        Pg 2 of 3

Sara Clark

From:                               Johnson, Crystal <cjohnson@paulweiss.com>
Sent:                               Wednesday, June 12, 2019 6:56 PM
To:                                 Sara Clark; Rosenberg, Andrew N
Cc:                                 GRP-OroNegro; Gabriel Soledad; Daniel Pulecio-Boek; Frankie Wool; Florentina
                                    Dragulescu Field
Subject:                            RE: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and
                                    Complaint


                                                      [EXTERNAL EMAIL]


Sara,

We do not anticipate representing all of the defendants listed in your email. At this time we are authorized to accept
service for Alterna, AMA, and Paul Leand. We will follow up on Friday with names of additional defendants we can
accept service for, if any.

By accepting service, we reserve all rights and defenses other than with respect to sufficiency of service.

For the Rig Owners and the directors of the Rig Owners, you should contact Shmuel Vassar at Dechert.

Thank you,

Crystal


Crystal Johnson | Associate - Admitted only in New York - *Not a member of the DC Bar. Supervised by a member of the DC Bar.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
2001 K Street, NW | Washington, DC 20006-1047
+1 202 223 7312 (Direct Phone) | +1 202 204 7369 (Direct Fax)
cjohnson@paulweiss.com | www.paulweiss.com



From: Sara Clark <saraclark@quinnemanuel.com>
Sent: Tuesday, June 11, 2019 7:40 AM
To: Rosenberg, Andrew N <arosenberg@paulweiss.com>
Cc: GRP-OroNegro <grp-oronegro@paulweiss.com>; Gabriel Soledad <gabrielsoledad@quinnemanuel.com>; Daniel
Pulecio-Boek <danielpulecioboek@quinnemanuel.com>; Frankie Wool <frankiewool@quinnemanuel.com>; Florentina
Dragulescu Field <florentinafield@quinnemanuel.com>
Subject: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

Counsel,

Please confirm that you will be representing all of the entities/individuals below and advise if you will accept service of
the Summons and Complaint on their behalf:

        1.   ALP ERCIL
        2.   ALTERNA CAPITAL PARTNERS, LLC

                                                               1
               19-01294-scc               Doc 43-3           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 1
                                                                      Pg 3 of 3
       3.       AMA CAPITAL PARTNERS, LLC
       4.       ANDRES CONSTANTIN ANTONIUS-GONZÁLEZ
       5.       ASIA RESEARCH AND CAPITAL MANAGEMENT LTD.
       6.       CQS (UK) LLP
       7.       GARCÍA GONZÁLEZ Y BARRADAS ABOGADOS, S.C.
       8.       GHL INVESTMENTS (EUROPE) LTD.
       9.       KRISTAN BODDEN
       10.      MARITIME FINANCE COMPANY LTD.
       11.      NOEL BLAIR HUNTER COCHRANE, JR
       12.      ORO NEGRO PRIMUS PTE., LTD.
       13.      ORO NEGRO LAURUS PTE., LTD.
       14.      ORO NEGRO FORTIUS PTE., LTD.
       15.      ORO NEGRO DECUS PTE., LTD.
       16.      ORO NEGRO IMPETUS PTE., LTD.
       17.      PAUL MATISON LEAND, JR.
       18.      ROGER ALAN BARTLETT
       19.      ROGER ARNOLD HANCOCK
       20.      SHIP FINANCE INTERNATIONAL LTD.

Regards,
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




This message is intended only for the use of the Addressee and may contain information that is privileged and confidential. If you are
not the intended recipient, you are hereby notified that any dissemination of this communication is strictly prohibited. If you have
received this communication in error, please erase all copies of the message and its attachments and notify us immediately.




                                                                                  2
